Title: From George Washington to George Clinton, 14 September 1791
From: Washington, George
To: Clinton, George



Sir
[Philadelphia] Sepr 14th [1791]

Your letter of the 7th instant, with its inclosure, did not reach me ’till yesterday.
The intelligence, it communicates, is of a nature both serious and important. Indeed, the step it announces, as about to be taken by the British, would be one so extraordinary in every view, as to justify a question, whether the indications, which are alleged to have been given, have not rather proceeded from some indiscreet levity on the part of the officers alluded to, than

from any real design of doing what appears to have been threatened. A little time however will explain the true state of the matter.
Your Excellency need not I am persuaded be assured that, in connection with the more general considerations which are involved in the circumstance, I feel a due concern for any injury, inconvenience or dissatisfaction which may have arisen or may arise, in respect to the state of New York, or any part of its Inhabitants, in consequence of the detention of the posts, or the interferences, which may have grown out of it. Nor has the matter failed to receive from me the degree of attention to which it is intitled. Yet in a point of such vast magnitude as that of the preservation of the peace of the Union—particularly in this still very early stage of our affairs, and at a period so little remote from a most exhausting and affecting, though successful war, the public welfare and safety evidently enjoin a conduct of circumspection, moderation and forbearance. And it is relied upon that the known good sense of the community ensures its approbation of such a conduct.
There are however bounds to the spirit of forbearance which ought not to be exceeded. Events may occur which may demand a departure from it. But if extremities are at any time to ensue, it is of the utmost consequence that they should be the result of a deliberate plan—not of an accidental or hasty collision; and that they should appear both at home and abroad to have flowed either from a necessity which left no alternative, or from a combination of advantageous circumstances which left no doubt of the expediency of hazarding them.
Under the impression of this opinion, and supposing that the event which is apprehended should be realised, it is my desire, that no hostile measure be in the first instance attempted.
With a view nevertheless to such ultimate proceedings as the nature of the case may require, and that upon the ground of well authenticated facts, I have concluded to send a Gentleman to the spot—who will be charged to ascertain and report to me whatever may take place; and with as much precision together with the general situation of the part of the Country immediately affected by the vicinity of the British Posts. An additional motive to this measure is the desire of obtaining information in reference to the establishment of the Custom House in the State of

Vermont; which is also connected with the position of those posts &c. I have the honor to be with due consideration & respt Your Excellys most Obedt Sert

G.W.

